Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



The following references are noted:

1) US Patent Document 2020/0233453 to Hatfield:

“Referring to FIGS. 9A-9C, the head-mounted display 100 includes a facial interface 930 by which the upper portion 130a sets a generally fixed eye relief distance D, which is the distance from eyes E of the user to optical components of the display unit 110, such as the lenses 116. Considering different shapes of facial structures, for example between different ages and/or ethnicities, different geometries of the facial interface 130 may be required to set the eye relief distance at an appropriate or optimized value across different users. As such, the upper portion 130a of the facial interface 130 may be configured to be adjustable or interchangeable with those of different sizes to properly establish the eye relief distance D for a given user and the head-mounted display 100. For example, different ones of the facial interfaces 930 may be configured with different sizes (e.g., different sizes of upper engagement structures 932 as discussed below) and be interchangeably coupleable to the display unit 110”(emphasis added) [@ paragraph 0087]. 


2) US Patent Document 2020/0211512 to Sztuk et al:

As is shown in Figure 8, Sztuk disclosed a VR headset having respective right and left eye display modules (@ 104 and 105) whose positions in the X, Y, and Z directions were adjusted, during an automated calibration process, to the physiology of the user face via motorized stages (@ 824 and 825) [note paragraphs 0013] – the adjustments including adjustments concerning:

A) Interpupillary distance (IPD) [note paragraph 0012]; and 

B) Eye relief [note paragraph 0027, 0033, and 0038].




3) US Patent Document 2020/0341283 to McCracken:

Like Sztuk, McCracken also disclosed a VR headset that enabled adjustments to: 

A) Interpupillary distance (IPD) [note paragraph 0012]; and 

B) Eye relief.

[note: paragraphs 0019-0020, 0040-0041].



US Patent Document #2017/0184847 to Petrov:

I. The Showing of Petrov:

A)  As evident in the title, Petrov described a system/method for, “determining interpupillary distance and eye relief of a user wearing a head mounted display” [e.g. note paragraphs 0003 and 0006-0008].  

As described either one of these two measure distances, i.e., the interpupillary distance or the eye relief distance, may be used to reposition one or more components of the VR headset via one or more motors therein [e.g. note paragraph 0008; and paragraph 0026 (particularly noted is the phrase “distance or based on” in lines 26, 32, and 38].  

The examiner does not view the above noted use of the alternative “or” in paragraph 0026 as a teaching (or as recognition by Petrov) that the two measurements are interchangeable.  More particularly, as disclosed in the context of the Petrov disclosure (note paragraph 0003) and the content of the “prior art” (note paragraph 2 of this Office action), it seems apparent:

1) That the measured IPD value in Petrov was used to control the IPD setting/distance of the headset; and 

2) That the measured eye relief in Petrov was used to control the eye relief setting/distance of the headset.


II. The showing of Petrov with respect to the limitations of claim 1:

Petrov discloses a calibration system for a VR headset which operated to:

A) Detect the interpupillary distance of the user wearing the headset; 

B) Detect the eye relief distance of the user wearing the headset; and

C) Automatically repositions components of the headset based on these measure distances.

[NOTE: paragraphs 0006-0008, 0026, and the last 7 lines of paragraph 0053].  


As described, the system disclosed by Petrov included a headset (e.g., @ Figure 2A wherein the headset comprised:

A) A first and second optical block (one for each one of a left-eye and a right eye) [Note: 230 of Figure 2B; and paragraphs 0038 and 0040];

Wherein each of the optical blocks comprised an eye measurement system (@ 160 of Figures 2B and 3);

Wherein each of the two eye measurement systems comprises a least one image capture unit (e.g., @ 266 of Figure 3) for capturing two images (“one or more”1) of the respective eye. [Note: paragraphs 0038-0040, and 0049].

As described, the system disclosed by Petrov performed headset calibration via a method that included:

A) Moving a first image capture unit and a second image capture unit of the HMD to respectively capture two left-eye image and two right-eye images – i.e., 

[the user moves the HMD to a wearing position (placing it one his/her head), wherein this moving includes moving the first/left eye image capture unit and the second/right eye image capture unit of the respective left and right optical block contained within the HDM so as to position them to respectively capture said “one or more images” 2 (“more” = at least two) of each eye];

B) Calculating a first/left eye relief value (distance between the eye and the lens) according to one left eye feature (as indicated by the reflected light) from the captures images [e.g., note paragraph 0045];

C) Calculating a second/right eye relief value (distance between the eye and the lens) according to one left eye feature (as indicated by the reflected light) from the captured images [e.g., note paragraph 0045];

D) Calculating an interpupillary distance value from the captures images [e.g., note paragraph 0045];

E) Using the calculated values to reposition/adjust the components in the headset [e.g., note the last 19 lines of paragraph 0026];


III. Differences:

Claim 1 differs from the showing of Petrov in that:

A) Petrov did not state that the calculated interpupillary distance was used to adjust the interpupillary distance of the headset;

B) Petrov did not describe the calculated interpupillary distance according to the first and second eye relief (values).





















The US Patent Document #2020/0186787 to Cantero Clares:

A)  As set forth in the last 4 lines of paragraph 0004, Cantero Clares acknowledges that system were known which mechanically adjusted VR headset according to:

1) A determined interpupillary distance; and 

2) A determined eye relief parameter.

Cantero Clares teaches that such mechanical adjustments are insufficient to completely resolve the problem of dizziness.

[SEE: paragraph 0004 (particularly the last four lines thereof]

B)  To resolve the problem, Cantero Clares described the iterative process illustrated in Figure 4 in which the current interpupillary and eye relief settings of a VR Headset are processed to calculate adjusted interpupillary and eye relief settings wherein, via the processing, each of the adjusted interpupillary and eye relief values are generated according to both of the current interpupillary and eye relief settings of a VR Headset. Thus, the adjusted interpupillary value is generated in accordance with the current eye relief value.  However, in Cantero Clares, the adjusted values are used to control the generation of the video being displayed and not to replace the original values – e.g., not to mechanically adjust/readjust the headset.   




The examiner note that US Patent Document #2020/0186787 to Cantero Clares is the only reference of record which suggests generating an interpupillary distance in accordance with a calculated eye relief (value).













The examiner note that US Patent Document #2018/0140186 to Limon describes processed in which the distance from a camera to the user’s eyes are used to calculate the interpupillary distance of a person (e.g., note Figure 7).  However, this distance does not correspond to an “eye relief” value and one camera capturing both eyes is required.








The following is an examiner’s statement of reasons for allowance: 

The examiner notes that US Patent Document #2017/0184847 to Petrov is considered the most relevant art of record [note paragraph 3 above].  

The art of record fails to show or fairly suggest a method as recited in claim 1 in which an interpupillary distance is calculated according to calculated right and left eye relief values each of which is calculated according respective right and left eye features in captured image pairs captured by respective right and left image capture units.

Claim 11 avoids the prior art of record for at least the same reasons 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	






    
        
            
    

    
        1  e.g., @ line 4 of paragraph 0049 and 420 of Figure 4. 
        2  e.g., @ line 4 of paragraph 0049 and 420 of Figure 4.